MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Aug 05 2019, 9:32 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jonathan D. Harwell                                       Amanda R. Blystone
Harwell Legal Counsel LLC                                 Austin T. Robbins
Indianapolis, Indiana                                     Broyles Kight & Ricafort, P.C.
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shane Adams,                                              August 5, 2019
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          19A-JP-194
        v.                                                Appeal from the
                                                          Hamilton Circuit Court
Aubree Scaife,                                            The Honorable
Appellee-Respondent                                       Paul Felix, Judge
                                                          Trial Court Cause Nos.
                                                          29C01-1409-JP-1174
                                                          29C01-1409-JP-1175



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019                 Page 1 of 17
                                             Case Summary
[1]   Shane Adams (“Father”) appeals the trial court’s order granting Aubree Scaife

      (“Mother”) primary physical custody and sole legal custody of their two

      children and finding Father in contempt for failing to comply with the trial

      court’s prior orders. Finding that the evidence supports the trial court’s

      modification of physical and legal custody and finding of contempt, we affirm.



                              Facts and Procedural History                                   1




[2]   Father and Mother (collectively, “Parents”) have two children together, R.A.,

      who was born in 2005, and L.A., who was born in 2009 (collectively,

      “Children”). Parents were never married, and Father’s paternity of Children

      was established by paternity affidavit at each child’s birth. See Appellant’s App.

      Vol. II p. 78. L.A. suffers from significant health issues, including autism,

      chromosomal duplication, developmental delay, impaired speech, and

      blindness. Because of these disabilities, L.A. receives funds from the Social

      Security Administration (SSA).


[3]   After Parents’ relationship ended in 2015, a paternity case was opened, and

      Parents submitted a mediated agreement to the trial court. In the agreement,




      1
        The following facts are taken largely from the Guardian ad Litem’s (GAL) report. During the modification-
      of-custody hearing, there was not much evidence presented beyond the GAL’s report. See Tr. pp. 4-23. The
      trial court took judicial notice of the GAL’s report and accepted it as evidence, and Father did not object to it
      doing so. See id. at 4-5. On appeal, the statements of facts in both parties’ briefs rely heavily on the GAL’s
      report.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019                       Page 2 of 17
      Parents agreed to share legal custody of Children, Father would have primary

      physical custody of Children with Mother exercising substantial parenting time,

      any SSA funds they received on behalf of L.A. would be deposited into a bank

      account for L.A.’s benefit that Father and Mother would be able to access,

      neither Father nor Mother would withdraw any SSA funds from L.A.’s bank

      account without “prior written approval” from the other parent, R.A. would

      stay in Westfield schools, and L.A. would stay at the Behavior Analysis Center

      for Autism (BACA). See id. at 26-27. Their agreement also stated that if

      “[Parents] cannot agree regarding the school choice for [Children] [Parents]

      shall attend mediation to address the impasse.” Id. In February 2015, the trial

      court accepted Parents’ agreement and entered its terms as an Agreed Entry.


[4]   In July 2016, Mother filed a petition to modify custody, parenting time, and

      child support. Before a hearing on Mother’s petition could be held, Parents

      entered into an agreement, which the trial court accepted. The agreement was

      that Parents would “equally share physical custody and parenting time of

      [Children]” and that they would continue to share joint legal custody of

      Children. Id. at 37.


[5]   In September 2016, Father unilaterally withdrew L.A. from BACA and placed

      him in school at ABC Therapy. See id. at 86. In April 2017, Mother filed a

      petition for contempt, alleging that Father had used L.A.’s SSA funds to pay his

      cable bill and online-gambling fees. See Appellee’s App. Vol. II p. 3. On June

      3, the trial court held a hearing on Mother’s contempt petition. After the first

      day of the hearing, the matter was continued to June 12, but before the hearing

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 3 of 17
      resumed, Father agreed to repay $2,395.35 that he had used from L.A.’s SSA

      account and to pay Mother’s attorney $1,900 within 180 days. See id. at 7. On

      June 12, the trial court accepted Parents’ agreement, entered the terms of the

      agreement as an Agreed Entry, and dismissed the contempt petition.


[6]   Two months later, in August 2017, Mother filed a second petition for contempt,

      alleging that Father had not complied with the trial court’s order to repay

      L.A.’s SSA funds and that he had not paid her attorney $1,900. In September,

      the trial court held a hearing on Mother’s second contempt petition. After the

      hearing, the trial court ordered Father to deposit $2,395.35 into L.A.’s bank

      account and to pay Mother’s attorney $1,900 by December 12. On December

      12, Parents filed an agreement with the trial court that set up a payment plan for

      Father to repay L.A.’s SSA funds, with the first payment due on April 1, 2018.


[7]   In May 2018, Mother filed a third petition for contempt, alleging that Father

      had not begun repaying L.A.’s SSA funds nor had he paid her attorney $1,900.

      Mother also requested a modification from joint legal and physical custody to

      her having sole legal and primary physical custody, and a modification of child

      support. In support, she alleged that Father was unstable and incapable of

      caring for Children. See Appellant’s App. Vol. II p. 47. After Mother filed her

      third petition for contempt and second request to modify legal and physical

      custody, the trial court appointed a GAL to investigate. In September 2018, on

      the day the GAL was scheduled to interview R.A., Mother’s attorney informed

      the GAL that Father had moved without informing Mother, Mother’s attorney,

      or the trial court. The GAL met with R.A. at her school and asked R.A. about

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 4 of 17
      Father’s move. R.A. told the GAL that “Father told her not to tell Mother

      about the move” and that “[Father] won’t communicate with [Mother] at all

      and won’t respond to texts[.]” Id. at 81. R.A. said that “she wants Father to be

      more stable and ‘get a nicer house and stay someplace’” and that “they have

      ‘moved so much it[’]s becoming routine, but annoying.’” Id. at 82.


[8]   As far as school, R.A. told the GAL that “she really wanted to go to University

      High School” and that she thought Mother would like her to be able to attend

      University High School but was uncertain if Father would agree. Id. at 83.

      After the interview, Father told the GAL that Mother had submitted an

      application for R.A. to attend University High School and that he was upset

      that Mother submitted an application without telling him. Regarding L.A., the

      GAL was unable to conduct an interview with him because of his disabilities,

      so she interviewed his teachers and caretakers. The supervisors and staff at

      L.A.’s school, ABC Therapy, told the GAL that “it was not uncommon for

      [L.A.] to have violent tantrums, or have aggressive outbursts.” Id. at 85. L.A.’s

      Board-Certified Behavior Analyst, Ambrosia Grady, told the GAL that Mother

      and Father have differing objectives and goals for L.A. and “that sometimes

      this creates problems for crafting action items and overall strategies for [L.A.].”

      Id. at 86. Grady also said that Mother and Father have different approaches

      toward L.A.’s unwanted behaviors. Grady told the GAL, “For example, when

      [L.A.] becomes agitated, Father will often sing to him to calm [L.A.] down.

      Mother disagrees with this approach, alleging that [L.A.] enjoys the singing and

      it actually serves to encourage the behavior, not correct it.” Id. Grady said that


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 5 of 17
      “it would not be the practice at ABC Therapy to sing, or do something similar,

      to calm [L.A.] down.” Id. All of the health, education, and medical

      professionals that the GAL spoke with regarding L.A. were “very clear that

      stability and consistency were absolutely paramount to [L.A.]. Changes in his

      routine cause [L.A.] to, often violently, react with unwanted behavior.” Id.


[9]   The GAL also interviewed Parents. During the GAL’s interview with Mother,

      Mother expressed concern about differences in parenting styles between herself

      and Father regarding L.A. Mother told the GAL that “Father let[s] [L.A.] do

      whatever he wants” and “does not use the therapy techniques encouraged by

      the school, or Ms. Grady.” Id. at 86. Mother said that “this leads to major

      outbursts when [L.A.] is with her, because [L.A.] is unaccustomed to not

      getting his way,” and his “condition makes it very, very difficult for him to

      process and respond to changes in his structure and surroundings.” Id. For

      example, Mother told the GAL that Father does not make L.A. wear a seat

      belt, then “when [L.A.] freaks out with Mother when he is being belted in,

      Father blames Mother for her inability to control [L.A.].” Id. at 91-92. When

      the GAL asked Father about this, Father confirmed that he does not make L.A.

      wear a seat belt because L.A. “routinely reacts violently if you make him wear

      the seat belt. He will bang his head on the window, flail his arms, and hurt

      himself and those around him.” Id. at 91. Mother also told the GAL that she

      was concerned that Father’s housing and finances were unstable. Her biggest

      concern was that Father misappropriated L.A.’s SSA funds and used them for

      his personal expenses.


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 6 of 17
[10]   When the GAL arranged to interview Father, Father later called to reschedule

       and stated that he had been in an accident. He told the GAL “that his car had

       been totaled and that he needed to work things out with the insurance

       company.” Id. at 96. The next week, when the GAL was observing Children at

       Mother’s house, L.A. “kept complaining about his head hurting and the really

       loud noise.” Id. When the GAL asked what was wrong, R.A. told the GAL

       that she and L.A. were in the car accident with Father and that L.A. hit his

       head on the window and that the really loud sound of the impact bothered him.

       Id. The GAL asked Mother if Father had told her that Children were in the car

       accident, and Mother said no. When the GAL spoke with Father, he

       “confirmed that he did not tell Mother about the accident.” Id. at 97. When

       the GAL told Father this lack of communication was concerning, Father said,

       “I have no interest in talking to [Mother].” Id. Father told the GAL that “he

       had not spoken to Mother in ‘basically eight months.’” Id. When the GAL

       asked Father about allegations regarding his misappropriation of L.A.’s SSA

       funds, he said that he had used L.A.’s SSA funds for his own expenses but did

       not say why he had not repaid L.A.’s SSA funds after being ordered to do so.

       Finally, the GAL investigated Father’s housing and found that Father “has had

       at least four eviction proceedings filed against him since 2012.” Id. at 93. In

       2018 alone, the GAL discovered that Father had two eviction proceedings filed

       against him. When asked about his recent eviction, Father “became vague and

       said technically they had filed an eviction proceeding” and “that he didn’t pay

       the rent on the apartment for several months so that he could use the money as

       the down payment on the new house[.]” Id. The GAL also discovered that
       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 7 of 17
       Father had recently filed for bankruptcy in March 2018. When the GAL asked

       Father if he had filed more than one bankruptcy, Father told her he had filed for

       bankruptcy twice; however, the GAL was able to confirm that Father had filed

       for bankruptcy five times. See id. at 94.


[11]   After the GAL finished her investigation, she submitted a report to the trial

       court, concluding that a change in custody and parenting time would be in

       Children’s best interests. See id. at 105. Specifically, the GAL found that

       Parents “are incapable of communicating and cooperating in a manner

       necessary to make joint legal custody practicable”; “given the severity of

       [L.A.’s] condition, the need for stability and consistency in [Children’s] lives

       and daily routine is paramount”; and “the number and frequency of Father’s

       moves and Father’s resistance to communicate with Mother is detrimental to

       Father’s ability to provide the necessary structure and stability for [Children].”

       Id. Ultimately, the GAL recommended that Mother be granted sole legal

       custody and primary physical custody.


[12]   In December 2018, the trial court held a hearing on Mother’s third petition for

       contempt and request for modification of physical and legal custody and child

       support. Father, appearing without an attorney, declined to present any

       witnesses, evidence, or testimony, and he did not make any argument regarding

       Mother’s allegation that he was in contempt. Mother, who was represented by

       counsel, testified that Father had not repaid “a penny” of what he owed for

       using L.A.’s SSA funds for his personal expenses. Tr. p. 14. After the hearing,

       the trial court issued an order approving and adopting certain recommendations

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 8 of 17
       of the GAL, including granting Mother primary physical custody and sole legal

       custody of Children and finding Father in contempt of its prior orders. See

       Appellant’s App. Vol. II p. 115-17.


[13]   Father now appeals.



                                  Discussion and Decision
[14]   Father raises two arguments on appeal. He contends that the trial court erred

       by granting Mother primary physical custody and sole legal custody of Children

       and by finding him in contempt for failing to comply with the trial court’s

       previous orders.


                                  I. Modification of Custody
[15]   Father contends that the trial court erred by granting Mother primary physical

       custody and sole legal custody of Children. “Modification of custody is an area

       committed to the sound discretion of the trial court, and we are constrained to

       neither reweigh evidence nor judge the credibility of witnesses.” Albright v.

       Bogue, 736 N.E.2d 782, 787 (Ind. Ct. App. 2000). Custody modifications will

       be reversed “only upon a showing of abuse of discretion, or where the decision

       is clearly against the logic and effect of the circumstances before the court.” Id.

       (physical custody); see also Higginbotham v. Higginbotham, 822 N.E.2d 609, 611

       (Ind. Ct. App. 2004) (legal custody).




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 9 of 17
                                            A. Physical Custody
[16]   Father first argues that the trial court erred in modifying physical custody of

       Children. To modify an existing custody order, the trial court must find that

       modification is in the best interests of the child and that there is a substantial

       change in one or more of the factors to be considered by the court. Ind. Code §

       31-14-13-6.2 The court is to consider the following factors:


                (1) The age and sex of the child.


                (2) The wishes of the child’s parents.


                (3) The wishes of the child, with more consideration given to the
                child’s wishes if the child is at least fourteen (14) years of age.


                (4) The interaction and interrelationship of the child with:


                         (A) the child’s parents;


                         (B) the child’s siblings; and


                         (C) any other person who may significantly affect the
                         child’s best interest.


                (5) The child’s adjustment to home, school, and community.




       2
        We note that both parties incorrectly cited to Article 17 of Title 31, which is applicable to custody in
       dissolution of marriage, legal separation, or child-support actions, see Ind. Code § 31-17-2-3, rather than
       Article 14, which is applicable to paternity actions.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019                      Page 10 of 17
               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian, and if the evidence is sufficient, the court shall
               consider the factors described in section 2.5(b) of this chapter.


       Ind. Code § 31-14-13-2. We have said that “[c]ontinuity and stability in the life

       of a child is an important component in determining the proper custodial

       arrangement for a child.” In re Paternity of M.J.M., 766 N.E.2d 1203, 1210 (Ind.

       Ct. App. 2002).


[17]   Father asserts that “there has been no substantial and continuing change of

       circumstances” to modify physical custody. Appellant’s Br. p. 21. He

       specifically argues that “at most” the evidence shows “prior instability of

       [Father,] but not current instability.” Id. at 17. The record reveals that over the

       years, Father and Children have moved frequently. As Father points out, a

       “reasonable frequency of changes of residence cannot by itself be regarded as

       detrimental” to children justifying modification; however, in extreme cases,

       where the custodial parent and children have no permanent home, “the

       frequency of changes of residence may rise to the level where detriment to the

       children is evident.” Winderlich v. Mace, 616 N.E.2d 1057, 1060 (Ind. Ct. App.

       1993), reh’g denied. Here, in September 2018, after the GAL had been

       appointed, Father relocated, unexpectedly, and without telling Mother,

       Mother’s attorney, the trial court, or the GAL. See Appellant’s App. Vol. II p.

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 11 of 17
       102. Then, during her investigation, the GAL discovered that Father has had

       “at least four eviction proceedings filed against him since 2012,” with two

       eviction proceedings filed against him in 2018. Id. at 93. Father said that

       “technically” there was an eviction proceeding filed but told the GAL that the

       reason was because “he didn’t pay the rent on the apartment for several months

       so that he could use the money as the down payment on the new house.” Id.

       Furthermore, during her interview with the GAL, R.A. said that they have

       “moved so much it[’]s becoming routine, but annoying.” Id. at 82. The GAL

       found that the number and frequency of Father’s moves “is detrimental to

       Father’s ability to provide the necessary structure and stability for [Children],”

       particularly with regard to L.A., for whom “the need for stability and

       consistency” “is paramount.” Id. at 105.


[18]   The record also shows that Father has had some financial instability. The GAL

       discovered that Father has filed for bankruptcy five times, as recently as March

       2018. See id. at 94. Additionally, it is concerning that Father admitted that he

       used L.A.’s SSA funds for his own expenses, allegedly to pay his cable bill and

       online-gambling fees. We find that all of this evidence supports the trial court’s

       conclusion that modification of physical custody is in Children’s best interests

       and that there had been a substantial change in one or more of the above

       factors. That is, Father’s continued lack of stable housing and finances caused

       a substantial change affecting Children’s mental and physical health and well-

       being. See In re Paternity of J.G., 19 N.E.3d 278, 283 (Ind. Ct. App. 2014).




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 12 of 17
       Therefore, we do not find that the trial court erred in granting Mother primary

       physical custody of Children.


                                            B. Legal Custody
[19]   Father next argues that the trial court abused its discretion when it modified

       legal custody of Children. Parents who are awarded joint legal custody “will

       share authority and responsibility for the major decisions concerning the child’s

       upbringing, including the child’s education, health care, and religious training.”

       Ind. Code § 31-9-2-67. The issue of joint legal custody in paternity proceedings

       is governed by Indiana Code section 31-14-13-2.3, which states, in subsection

       (a), that “the court may award legal custody of a child jointly if the court finds

       that an award of joint legal custody would be in the best interest[s] of the child.”

       To determine what is in the best interests of the child, subsection (c) provides a

       list of factors for the court to consider:


                (1) the fitness and suitability of each of the persons awarded joint
               legal custody;


               (2) whether the persons awarded joint legal custody are willing
               and able to communicate and cooperate in advancing the child’s
               welfare;


               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;


               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint legal custody;



       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 13 of 17
               (5) whether the persons awarded joint legal custody:


                        (A) live in close proximity to each other; and


                        (B) plan to continue to do so;


               (6) the nature of the physical and emotional environment in the
               home of each of the persons awarded joint legal custody; and


               (7) whether there is a pattern of domestic or family violence.


       Ind. Code § 31-14-13-2.3(c). We have previously held that the second factor—

       whether the parents are willing and able to cooperate in advancing the child’s

       welfare—is of particular importance in making legal custody determinations.

       J.W. v. M.W., 77 N.E.3d 1274, 1278 (Ind. Ct. App. 2017); see also Julie C. v.

       Andrew C., 924 N.E.2d 1249, 1260 (Ind. Ct. App. 2010) (discussing joint legal

       custody in a dissolution proceeding, under Indiana Code section 31-17-2-15).

       Where the parties have made child-rearing a battleground, then joint custody is

       not appropriate. J.W., 77 N.E.3d at 1278.


[20]   Father contends that “[t]here was nothing in the record to show that joint

       [legal] custody should have been terminated based on the communication

       issues.” Appellant’s Br. p. 21. We disagree. The record is replete with

       evidence that Mother and Father do not communicate with one another, even

       regarding Children being involved in an accident. Father did not tell Mother

       that Children had been in a car accident where L.A. “hit his head on the

       window.” Appellant’s App. Vol. II p. 96. Furthermore, Father told the GAL

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 14 of 17
       that he had “no interest in talking to [Mother].” Id. at 97. The gist of Father’s

       numerous complaints about the GAL’s report and trial court’s findings are

       essentially requests to reweigh evidence or reassess witness credibility in his

       favor, which we may not do. We conclude that the trial court did not abuse its

       discretion when it modified its award of joint legal custody and granted Mother

       sole legal custody of Children.


                                               II. Contempt
[21]   Father also asserts that he was not afforded due process before he was found in

       contempt. At the outset, we note that because Father failed to make his due-

       process claim in the trial court, it is waived. See Hite v. Vanderburgh Cty. Office of

       Family & Children, 845 N.E.2d 175, 180 (Ind. Ct. App. 2006) (“It is well

       established that we may consider a party’s constitutional claim waived when it

       is raised for the first time on appeal.”).


[22]   Waiver notwithstanding, Father has not convinced us that he was deprived of

       due process. Contempt of court generally involves disobedience of a court or

       court order that undermines the court’s authority, justice, and dignity. Reynolds

       v. Reynolds, 64 N.E.3d 829, 832 (Ind. 2016). There are two kinds of contempt:

       direct contempt and indirect contempt. Id. Indirect contempt, which is at issue

       in this case, involves those acts “committed outside the presence of the court

       ‘which nevertheless tend to interrupt, obstruct, embarrass or prevent the due

       administration of justice.’” Id. (quoting 6 Ind. Law Encyc. Contempt § 2

       (1958)).


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 15 of 17
[23]   Indiana has codified the procedural requirements for finding indirect contempt

       at Indiana Code section 34-47-3-5, which in relevant part provides:


               (a) In all cases of indirect contempts, the person charged with
               indirect contempt is entitled:


                        (1) before answering the charge; or


                        (2) being punished for the contempt;


               to be served with a rule of the court against which the contempt
               was alleged to have been committed.


               (b) The rule to show cause must:


                        (1) clearly and distinctly set forth the facts that are alleged
                        to constitute the contempt;


                        (2) specify the time and place of the facts with reasonable
                        certainty, as to inform the defendant of the nature and
                        circumstances of the charge against the defendant; and


                        (3) specify a time and place at which the defendant is
                        required to show cause, in the court, why the defendant
                        should not be attached and punished for such contempt.


       This statute essentially fulfills the due-process requirement that a contemnor be

       provided with adequate notice and an opportunity to be heard. Reynolds, 64

       N.E.3d at 833.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 16 of 17
[24]   Generally, a court’s authority to find a person in contempt rests on whether a

       trial court has strictly complied with the statutory requirements set forth in the

       rule-to-show-cause statute. Id. Strict compliance with the statute may be

       excused if it is clear the alleged contemnor nevertheless had clear notice of the

       accusations against him or her. Id. Examples of this “clear notice” exception

       include when a contemnor receives a copy of an original contempt information

       that contains detailed factual allegations of contempt or if the contemnor admits

       the factual basis for a contempt finding. Id.


[25]   Father contends that he “was provided no notice of the allegations in the [trial

       court’s] Order [to show cause].” Appellant’s Br. p. 12. Although the trial

       court’s order to show cause did not contain detailed factual allegations of

       contempt, Mother’s third contempt petition did contain detailed factual

       allegations that Father failed to comply with the trial court’s order to repay

       L.A.’s SSA funds and to pay Mother’s attorney $1,900. Moreover, we are

       convinced that Father was aware of the accusations against him. That is, this

       was Mother’s third petition alleging that Father was in contempt for failing to

       comply with prior court orders to repay L.A.’s SSA funds and to pay her

       attorney’s fees. Accordingly, we find that Mother’s petition for contempt

       provided Father with proper notice.


[26]   Affirmed.


       Kirsch, J., and Altice, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-JP-194 | August 5, 2019   Page 17 of 17